Citation Nr: 0524566	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a pilonidal cyst, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which increased the assigned evaluation for 
the disability on appeal to 10 percent.

The case was previously before the Board in November 2004, at 
which time it was Remanded to afford the veteran a medical 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's service connected pilonidal cyst is 
characterized as recurrent status post multiple excisions, 
which, on the most recent examination, measured 5 x 3 
centimeters, with a foul odor, yellow-green drainage present 
with small amounts of blood and a central opening to the cyst 
that measured 3.5 centimeters deep and with tenderness and 
pain throughout the entire length of the scar and the 
remaining open part of the cyst.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a pilonidal 
cyst, as analogous to a tender and painful scar, have not 
been met.  8 U.S.C.A. §§ 1155, 5107 (West 2002), 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7804 (prior to and from 
July 31, 2002).

2.  The criteria for a separate 30 percent disability 
evaluation for a pilonidal cyst, as analogous to a fistula in 
ano, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Codes 7332, 7335, 
(2004) and § 4.118, Diagnostic Codes 7803, 7805, 7806, 7819 
(prior to and from July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VA 's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

The veteran was apprised of the VCAA in a letter dated in 
January 2002, which preceded the adverse rating action on 
appeal, and which, taken together with other correspondence, 
rating actions and Statements of the Case, complied in all 
material respects to the requirements of the VCAA.

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  VA has also conducted necessary 
medical inquiry in an effort to substantiate the claim.  38 
U.S.C.A. § 5103A (d).  The appellant was afforded a recent 
comprehensive VA medical examination conducted by an 
Endocrinologist, who reviewed the appellant's claims folder 
and rendered detailed findings as to the severity of the 
veteran's pilonidal cyst disorder.  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claim.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
April 2005.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Additionally, during the course of the appeal, the section of 
the Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities dealing with the evaluation of skin disorders 
was changed, effective July 31, 2002.  The timing of this 
change requires the Board to first consider the claim under 
the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In the 
present case, the veteran was notified of the revised 
regulations in the Supplemental Statement of the Case of May 
2005.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993) in evaluation 
the veteran's disability pursuant to the revised criteria. 

The Board additionally notes that in the document published 
in the Federal Register on July 31, 2002, (67 FR 49590) that 
amended that portion of the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities that addresses the 
skin, there was an error in the Supplementary Information 
portion of the preamble consisting of an incorrect 
restatement of regulatory text, which error was subsequently 
corrected in a republication of the regulation effective on 
August 30, 2002 but which has no material effect on the 
evaluation of the disability on appeal.  Inasmuch as the July 
31 2002 evaluation criteria for the skin are identical to the 
August 30, 2002 for the purposes of the instant appeal, it is 
unnecessary to undertake separate analysis pursuant to the 
respective versions.

Service connection was established for the veteran's 
pilonidal cyst pursuant to a June 1972 rating.  Over the 
years, it has been characterized as recurrent status post 
multiple excisions.  Outpatient treatment records from March 
2002 described the cyst as 1 centimeter long, 1/2 centimeter 
wide and about 1 centimeter deep.  The wound base was about 
1- 1.5 centimeter long and about .5 to 1 centimeter wide.  It 
was described as a 1 centimeter opening about 1.5 centimeter 
deep on outpatient treatment records of April 2, 2002.  
 
As noted above, the veteran was afforded a VA examination in 
April 2005.  The veteran stated that his prior surgeries only 
corrected the problem for a while.  He still experiences 
problems with the pilonidal cyst.  He complained as to pain, 
burning, he feels pain in the buttock area when he sits down 
and also stated that there is drainage of a foul smelling 
material from the pilonidal cyst and that it also itches a 
lot.  He had no systemic symptoms, no fever or weight loss.  
Examination of the buttock area reveals there was a pilonidal 
cyst present measuring 5 x 3 centimeters.  The superior 1/3 
of the scar of the cyst had scar formation present, which 
measured 1.5 centimeters.  There was a foul odor  There was a 
yellow-green drainage present with small amounts of blood.  
There was erythema around the pilonidal cyst.  There was a 
central opening to the cyst and this measured 3.5 centimeters 
deep.  There was tenderness and pain throughout the entire 
cyst.  The percent of exposed areas of the head, face, neck 
and hands is 0%.  The percent of entire body that is affected 
is 2%.  There was scarring present.  The scar was of the 
superior 1/3 of the pilonidal cyst, which measured 1.5 cm.  
There was pain throughout the entire length of the scar and 
the remaining open part of the cyst.  There was no adherence 
to underlying tissue.  Texture of the skin was irregular.  
There is no ulceration but there was an opened pilonidal cyst 
present with a central core, which measured 0.5 centimeters 
and it was circular in size and it was 3.5 centimeters deep.  
There was no elevation or depression of the scar.  The scar 
of the superior 1/3 was superficial.  There is no 
inflammation, edema or keloid formation of the scar.  The 
scar was normal color.  It was the same color of the skin.  
There was no induration or inflexibility of the skin in the 
area of the scar.  There is no limitation of motion by the 
scar but the veteran did feel pulling in it upon sitting.  

The Board notes that the disability at issue does not involve 
an exposed surface or extensive area.  A pilonidal cyst is 
not a listed condition in the rating schedule.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, with evaluation rendered in accordance with the 
criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992).

The Board observes that the disability at issue is currently 
rated under Diagnostic Code 7804 [scars, superficial, painful 
on examination].  Based on the above findings, which are not 
controverted by the remaining evidence of record, the Board 
concludes that the pilonidal cyst scar is painful, which 
warrants continuation of a 10 percent disability evaluation 
rated under Diagnostic Code 7804 under either the old or the 
new rating criteria.  A 10 percent evaluation is the maximum 
under that Diagnostic Code.  However, given the other 
manifestations, the Board is of the additional opinion that 
such a rating does not reflect the extent of the disablement 
at issue. 

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14.  Impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

The disability in question does not involve the head, face, 
or neck; accordingly Diagnostic Code 7800 is not for 
application.  In addition and considering the size of the 
affected area, for Codes 7801 through 7803, the maximum 
available rating is 10 percent.  Finally, although no maximum 
rating is provided for Code 7805, the pilonidal cyst has not 
resulted in any limitation of function of the affected part.  
Thus, the Board finds that application of any of these 
diagnostic codes, under either version of the rating 
schedule, is not in order.

The Board has considered rating the veteran's disablement at 
issue under Diagnostic Code 7819, new Growth, benign, skin.  
That approach would allow consideration of the condition 
under the criteria for eczema under Diagnostic Code 7806:

Prior to August 30, 2002, eczema was rated as follows: 
With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant................................50 percent 

With exudation or itching constant, extensive lesions, or 
marked disfigurement..................................30 
percent 

With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.......................10 
percent 

With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.......................0 
percent.  38 C.F.R. § 4.118, Code 7806 (2002).

Effective August 30, 2002, dermatitis or eczema will be rated 
as follows: 

More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period............................................60 percent 

20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.......30 percent 

At least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month 
period....................................10 percent 

Less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month 
period..................................................0 
percent; 

Or rate as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Code 7806 (2004).

The amended Diagnostic Code 7819 does not allow for rating 
such a disability by analogy to eczema under Code 7806, as 
amended.  Moreover, applying the new rating criteria under 
the revised Diagnostic Code 7806 would not favor the veteran 
because of the confined area of the pilonidal cyst.

In Kirwin v. Brown, 8 Vet. App. 148, 153 (1995) (three judge 
panel decision) the Court held that the Board had erroneously 
placed "reliance on [a] medical treatise [] for more than 
purely definitional purposes" in violation of the earlier 
holding in Thurber v. Brown, 5 Vet. App. 119, 126 (1993) 
(notice and comment of reliance on medical evidence outside 
the record must be given to the claimant).  The corollary of 
this is that information from medical sources outside the 
record can be used for purely definitional purposes.

The Board has also considered evaluating the disablement at 
issue to a fistula in ano, as contemplated by 38 C.F.R. § 
4.114, Diagnostic Code 7335.  An anal fistula is defined as 
"one opening on the cutaneous surface near the anus, which 
may or may not communicate with the rectum."  Dorland's 
Illustrated Medical Dictionary 635 (28th ed. 1994).  Cf. 
Kirwin.  The Board is of the opinion that the condition at 
issue is analogous to that disability, particularly with 
respect to body location and the fact that the condition 
involves more of a real body opening than a external skin 
disorder per se.  The fact that the veteran either has to 
change dressings or his underwear frequently also supports 
evaluation of the condition thereunder. 

Diagnostic Code 7335 provides that the disability will be 
rated as for impairment of sphincter control, under 
Diagnostic Code 7332.  Diagnostic Code 7332 (rectum and anus, 
impairment of sphincter control) provides that a 10 percent 
rating is warranted for constant slight or occasional 
moderate leakage.  A 30 percent rating requires evidence of 
occasional involuntary bowel movements that necessitate 
wearing of a pad.  A 60 percent rating is warranted for 
extensive leakage and fairly frequent involuntary bowel 
movements.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2004).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a rating greater than 30 percent under 
either Code 7806 or Code 7332. 38 C.F.R. § 4.7.  The evidence 
reflects the presence of the pilonidal cyst with, more or 
less, constant slight drainage, requiring the use of an 
absorbent pad, and some tenderness, with several flare-ups 
over the course of a year with increased drainage and 
tenderness and itching and redness of the surrounding skin 
area that is essentially concealed.  The Board does not find 
disability analogous to eczema with ulceration or extensive 
exfoliation or crusting, or systemic or nervous 
manifestations, to warrant a 50 percent rating under Code 
7806, or disability analogous to extensive fecal leakage and 
fairly frequent involuntary bowel movements to warrant a 60 
percent rating under Code 7332.  Accordingly, the Board 
considers that a separate 30 percent evaluation is warranted 
by analogy to Diagnostic Codes 7332, 7335. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any higher 
evaluation of the claim.  Because the preponderance of the 
evidence is otherwise against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the 
benefit of the doubt rule applies only when the positive and 
negative evidence renders a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's pilonidal cyst has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for a pilonidal cyst, as 
analogous to a tender and painful scar, is denied. 

Entitlement to a separate 30 percent evaluation for pilonidal 
cyst, as analogous to a fistula in ano, is granted, subject 
to the provisions governing the award of monetary benefits. 



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


